MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                           FILED
court except for the purpose of establishing
                                                                               Sep 16 2020, 8:14 am
the defense of res judicata, collateral
estoppel, or the law of the case.                                                   CLERK
                                                                                Indiana Supreme Court
                                                                                   Court of Appeals
                                                                                     and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Steven R. Knecht                                         Curtis T. Hill, Jr.
Vonderheide & Knecht, P.C.                               Attorney General of Indiana
Lafayette, Indiana
                                                         Tina L. Mann
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Yapree White,                                            September 16, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-927
        v.                                               Appeal from the Tippecanoe
                                                         Circuit Court
State of Indiana,                                        The Honorable Sean M. Persin,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         79C01-1905-F3-20



Bradford, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-927 | September 16, 2020                  Page 1 of 5
                                          Case Summary
[1]   Yapree White sold heroin to an undercover officer on four different occasions.

      He subsequently pled guilty to three counts of Level 5 felony dealing in a

      narcotic drug and was found guilty of one count of Level 3 felony dealing in a

      narcotic drug. On appeal, White contends that the evidence is insufficient to

      sustain his Level 3 felony conviction. We affirm.



                            Facts and Procedural History
[2]   White sold heroin to Lafayette Police Sergeant Brad Curwick on February 5,

      February 18, and March 6, 2019. On April 3, 2019, Sergeant Curwick again

      arranged to purchase heroin from White. In order to complete the transaction,

      Sergeant Curwick and White agreed to meet at the Tippecanoe Mall. After

      arriving at the mall, Sergeant Curwick called White, who directed him to park

      between two red cars outside of the Old Navy store. Sergeant Curwick located

      White in a white Ford Explorer that was parked a few spaces from where White

      had instructed him to park.


[3]   As Sergeant Curwick approached the Ford Explorer, he observed “one or two

      people sitting in the back” of the vehicle. Tr. Vol. II p. 26. Sergeant Curwick

      “walked along the passenger side and noted that the passenger window was

      down and was able to look inside the vehicle and see [White] sitting in the back

      seat behind the driver’s seat.” Tr. Vol. II p. 27. Sergeant Curwick “got in the

      front passenger seat,” turned toward White, and handed White $210.00. Tr.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-927 | September 16, 2020   Page 2 of 5
      Vol. II p. 27. As Sergeant Curwick turned to hand White the money, he

      observed “a small child, approximately … two to three years old, female, sitting

      in a car seat” next to White. Tr. Vol. II p. 28. The child “was awake and alert”

      at the time. Tr. Vol. II p. 28. After White took the money, he “handed

      [Sergeant Curwick] four knotted plastic corner bags,” each containing heroin.

      Tr. Vol. II p. 27.


[4]   On May 13, 2019, the State charged White with three counts of Level 5 felony

      dealing in a narcotic drug, three counts of Level 6 felony possession of a

      narcotic drug, one count of Level 3 felony dealing in a narcotic drug, and one

      count of Level 5 felony possession of a narcotic drug. Prior to trial, White pled

      guilty to the three Level 5 felony dealing charges and the State dismissed the

      three Level 6 felony possession charges. The matter proceeded to trial on the

      remaining charges.


[5]   Following a bench trial, the trial court found White guilty of the remaining

      charges. The trial court entered a judgment of conviction on the three Level 5

      felony-dealing charges and the Level 3 felony dealing charge, but not on the

      Level 5 felony possession charge “due to double jeopardy concerns.”

      Appellant’s App. Vol. II p. 56. On March 13, 2020, the trial court imposed an

      aggregate sentence of ten years of incarceration, with one year suspended to

      probation.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-927 | September 16, 2020   Page 3 of 5
                                 Discussion and Decision
[6]   White contends that the State produced insufficient evidence to sustain his

      conviction for Level 3 felony dealing in a narcotic drug.


              When reviewing the sufficiency of the evidence to support a
              conviction, appellate courts must consider only the probative
              evidence and reasonable inferences supporting the verdict. It is
              the fact-finder’s role, not that of appellate courts, to assess
              witness credibility and weigh the evidence to determine whether
              it is sufficient to support a conviction. To preserve this structure,
              when appellate courts are confronted with conflicting evidence,
              they must consider it most favorably to the trial court’s ruling.
              Appellate courts affirm the conviction unless no reasonable fact-
              finder could find the elements of the crime proven beyond a
              reasonable doubt. It is therefore not necessary that the evidence
              overcome every reasonable hypothesis of innocence. The
              evidence is sufficient if an inference may reasonably be drawn
              from it to support the verdict.


      Drane v. State, 867 N.E.2d 144, 146–47 (Ind. 2007) (citations, emphasis, and

      quotations omitted).


[7]   In order to convict White of Level 3 felony dealing in a narcotic drug, the State

      was required to prove that White knowingly or intentionally delivered heroin

      and “(A) the amount of heroin involved, aggregated over a period of not more

      than ninety (90) days, is at least three (3) grams but less than seven (7) grams;

      and (B) an enhancing circumstance applies.” Ind. Code § 35-48-4-1(a) & (d)(4).

      Indiana Code section 35-48-1-16.5(6) provides that an enhancing circumstances

      includes committing the offense “in the physical presence of a child less than

      eighteen (18) years of age, knowing that the child was present and might be able
      Court of Appeals of Indiana | Memorandum Decision 20A-CR-927 | September 16, 2020   Page 4 of 5
      to see or hear the offense.” White does not challenge the sufficiency of the

      evidence to prove that he delivered heroin to Sergeant Curwick. He argues only

      that the State failed to prove that the crime occurred in the physical presence of

      a child.


[8]   During trial, Sergeant Curwick testified that as he turned around to exchange

      the money and drugs with White, he observed “a small child, approximately …

      two to three years old, female, sitting in a car seat” next to White. Tr. Vol. II p.

      28. The child “was awake and alert.” Tr. Vol. II p. 28. Sergeant Curwick’s

      testimony is sufficient to prove that White committed the crime of dealing in

      the physical presence of a child. See Brasher v. State, 746 N.E.2d 71, 72 (Ind.

      2001) (“It is well established that the testimony of a single eye witness is

      sufficient to sustain a conviction.”). White’s challenge to the sufficiency of the

      evidence amounts to nothing more than a request to assess Sergeant Curwick’s

      credibility and reweigh the evidence, which we will not do. See Stewart v. State,

      768 N.E.2d 433, 435 (Ind. 2002) (“We do not reweigh the evidence or assess

      the credibility of witnesses.”).


[9]   The judgment of the trial court is affirmed.


      Najam, J., and Mathias, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-927 | September 16, 2020   Page 5 of 5